Citation Nr: 0522315	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach disability, 
to include peptic ulcer disease (PUD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision that denied the 
veteran's claim of service connection for a duodenal ulcer 
with gastric outlet obstruction.  In December 2003, the 
veteran provided testimony at a Board hearing before the 
undersigned Veterans Law Judge.  In June 2004, the Board 
remanded the case for further evidentiary development. 

The issue on appeal has been recharacterized in order to 
better represent the veteran's stated interests.

FINDING OF FACT

Any stomach disability, to include PUD, is not related to a 
disease or injury in service; PUD first manifested well over 
1 decade after the veteran's service discharge. 


CONCLUSION OF LAW

The veteran's stomach disability, to include PUD, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations, in part, redefine the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In August 1999, the RO denied the 
veteran's claim of service connection for a duodenal ulcer 
with gastric outlet obstruction.  He was properly notified of 
the aforementioned decision as well as the reasoning behind 
the decision.  The Board concludes that the discussions in 
the August 1999 RO decision, statement of the case (issued in 
November 1999), supplemental statements of the case (SSOCs) 
(issued in April 2002 and May 2005) and numerous letters over 
the years (including the October 2001 VCAA letter and the 
July 2004 duty to assist letter) informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The Board 
concludes that the RO decision, SOC, SSOCs, and various RO 
letters informed him why the evidence on file was 
insufficient to grant the claim; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate his 
claim.  The October 2001 and July 2004 letters from the RO 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, a VCAA letter 
was issued after the RO decision.  Notably, the VCAA was not 
in effect at the time of the August 1999 RO decision; as 
such, there is no possible way the veteran could have been 
provided a VCAA letter prior to a decision of the AOJ.  The 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Under the facts 
of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  The veteran was afforded numerous VA 
examinations.  All available medical records, both VA and 
private, are on file.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist with regard to 
the veteran's claim. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran underwent an enlistment examination in July 1966.  
At that time, his abdomen and viscera were within normal 
limits.  On an associated medical history form, the veteran 
denied a history of frequent indigestion and stomach, liver, 
or intestinal trouble.  

In March 1967, the veteran complained of upper abdominal pain 
of several days duration.  He said that his symptoms were 
relieved with use of Maalox.  

In December 1967, the veteran presented for treatment of 
stomach problems over several weeks.  He complained of a 
nervous stomach which he said started after he did a lot of 
drinking.  He also reported having "stomach trouble" since 
the age of 14.  The clinical impression was gastritis.  An 
upper gastrointestinal (GI) series was ordered. 

In March 1968, the veteran reported having stomach trouble.  
The examiner noted that he had chronic abdominal pain.  It 
was noted that he had ulcers versus a nervous stomach.  It 
was reported that previous X-rays had been negative for 
ulcers.  

On separation examination in March 1969, it was noted that 
the veteran's abdomen and viscera were normal.  On an 
associated medical history form, the veteran denied having 
frequent indigestion, and stomach, liver or intestinal 
trouble. 

In April and June 1969, the veteran complained of an upset 
stomach, and acid indigestion, respectively.  Maalox was 
prescribed.

There are no pertinent medical records on file from the 
1970s.

A December 1980 upper GI tract examination report reflects 
impressions of bulbar peptic disease with at least 1 
ulceration and probable low grade partial gastric outlet 
obstruction.  An abdominal ultrasound study was negative. 

Private medical records, dated in the early 1980s, show 
treatment for GI complaints.  The diagnoses included peptic 
ulcer disease (PUD).

In July 1991, the veteran was admitted to Lakenau Hospital 
for treatment of  vomiting and black stools.  He said he had 
epigastric pain for 24 hours.  It was noted he had dyspepsia 
since 1970 and a duodenal ulcer in 1980.  Following an 
examination, the initial clinical impressions included a GI 
bleed, a probable duodenal ulcer, and questionable pyloric 
stenosis. 

Other private medical records, dated in the early 1990s, show 
that the veteran was treated for GI problems.  Specifically, 
in 1995, he underwent a vagotomy and antrectomy (with 
Billroth II) for treatment of a gastric outlet obstruction 
which was secondary to an ulcer. 

An April 1999 VA examination report reflects that the veteran 
reported that he started having stomach pain in 1970, and was 
noted to have an active ulcer on endoscopy.  Over the years, 
he reported, he had a recurrence of ulcers and developed a 
gastric outlet obstruction.  In 1994, the veteran had surgery 
consisting of a Billroth II gastrectomy.  Following an 
examination, the impression was - service-connected duodenal 
ulcer complicated by a gastric outlet obstruction.  It was 
noted he was currently asymptomatic, and that his occasional 
symptoms consisted of nausea. 

In a May 2001 VA examination report, the examiner indicated 
he had reviewed the veteran's claims folder.  It was noted 
that the veteran had reported to sick call on many occasions 
during service, complaining of belly symptoms and was 
prescribed antacids.  It was noted that an upper GI series 
was to have been conducted but there is some question as to 
whether it was done.  In the 1990s, the veteran had 
prepyloric and pyloric channel ulceration.  He underwent 
gastric surgery in 1995 for treatment of gastric outlet 
obstruction.  Since surgery, the veteran had been 
asymptomatic as to symptoms related to PUD.  The diagnosis 
was post-gastric surgery for PUD. 

In a May 2001 statement, D.A., M.D., indicated that the 
veteran had been under his care since 1980.  It was noted 
that he had experienced nausea, vomiting, epigastric pain 
since 1967.  It was noted that an upper endoscopy in 1995 had 
revealed ulcer disease which led to an operation in 1995.  It 
was noted that a review of his military records had revealed 
that he had experienced stomach problems since the age of 14.  
It was noted that he had been seen on several occasions for 
treatment of abdominal symptoms and that it was certainly 
possible that his disease was exacerbated during his military 
service. 

In a November 2001 letter, a childhood friend of the 
veteran's indicated that the veteran did not have a stomach 
problem until he began service. 

Private medical records, dated in 2003, show that the veteran 
was treated for GI problems.  It was reported he had a 
history of PUD. 

At a December 2003 Board hearing, the veteran testified that 
he experienced stomach problems during service and sought 
treatment for such.  He said he was told to take Maalox, 
among other things.  He said he was asked whether he had any 
stomach problems prior to service.  He said he responded that 
he once had an upset stomach at age 14.  He clarified that 
his current stomach problems began during service.  He said 
that his stomach pain resolved in 1970, but he had other 
symptoms including bloating.  He said he never underwent 
endoscopy in 1970 as is stated in an April 1999 VA 
examination report.  In 1995, he said he underwent GI 
surgical treatment. 

In a February 2004 letter, Dr. M.A.Z., M.D., indicated that 
the veteran had been under his care in the early 1990s for 
treatment of ulcer disease, GI bleeding from the upper GI 
tract, and a gastric outlet obstruction.  It was noted that 
the veteran had complained of upper abdominal pain since 
being a teenager of 14 years.  It was noted that while in the 
military, in March and December 1967, he had been seen on 
multiple occasions for treatment of upper abdominal pain of 
several days duration which was relieved symptomatically by 
taking antacids.  An upper GI series was performed in late 
December 1967, and the results were not indicated.  It was 
noted that the veteran was also seen in 1968 and 1969.  The 
examiner concluded that the veteran suffered from chronic 
ulcer disease, which most likely began in his mid-teens.  It 
was noted that while he was in the military he most likely 
suffered from chronic active ulcer disease, whether the upper 
GI series established this or not.  It was concluded that the 
veteran did in fact suffer from ulcer disease in the 1960s, 
and that there was no question that such was active in the 
1980s and 1990s.  It was noted that since his surgical 
resection, he had no further problems since 1995.    

In December 2004, the veteran underwent a VA examination by 
J. B., M.D.  It was noted that the veteran had undergone an 
operation for an obstruction secondary to PUD of his 
duodenum.  He said that his current problem was bloating.  
Following an examination, the assessment was status post 
relief of obstruction from PUD with essentially minimal 
residuals.  

In an April 2005 addendum to the December 2004 VA 
examination, Dr. J.B. indicated that he had reviewed the 
claims folder.  He noted that the veteran was evaluated in 
service for abdominal discomfort which was attributed to 
gastritis of varying degrees.  Dr. J.B. indicated that the 
veteran's in-service upper GI series had been negative for 
ulcer disease but that such in-service diagnostic testing 
(unlike endoscopy) could fail to detect an ulcer.  (The Board 
notes that its own review of the veteran's service medical 
records failed to unearth the results of any in-service UGI 
series and that several examiners over the years have echoed 
the Board's observation.)  The origin of the veteran's 
bloating, which he had since age 14, was unclear and could 
not be determined.  It was also opined that the veteran's 
current PUD had nothing to do with his bloating.  It was 
noted that it was impossible to state whether his time in 
service caused any worsening of ulcer disease, and that there 
was no documentation to support aggravation.  Finally, it was 
noted that a reexamination of the veteran was not necessary 
as he had minimal residuals and was essentially asymptomatic 
for severe problems of ulcer disease since his operative 
intervention. 

Analysis

Service connection may be granted for disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence for certain chronic diseases, 
including PUD, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  See Crippen v. 
Brown, 9 Vet. App. 412 (196).

The presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and convincing evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

Analysis

There is no medical evidence on file which reflects the 
nature of the veteran's GI health prior to service.  

On entrance examination in July 1966, the veteran's abdomen 
and viscera were noted as within normal limits.  A stomach 
disability (to include PUD) was not diagnosed.  As such, the 
Board concludes that the veteran is presumed to have entered 
service in sound condition.  

There is no clear and unmistakable evidence to rebut the 
presumption that the veteran entered service in a sound 
condition.  

It is acknowledged that the veteran reported on several 
occasions (in the 1960s onward) that he had a stomach 
problems when he was 14 years old, including on one occasion 
during active duty.  When reporting his prior medical 
history, he never provided any significant details regarding 
the nature of his stomach problems.  He never indicated 
whether he was diagnosed as having a stomach disability back 
then, and never specified as to whether he received any 
treatment.  He has since clarified, most recently at a 
December 2003 Board hearing, that he essentially had a bout 
of stomach upset at age 14 and that his current stomach 
problems began many years later during active duty.  Again 
the Board points out that there is no corroborative medical 
evidence on file showing that the veteran had stomach 
problems or disability prior to service.  While there are 
several medical reports which reflect that the veteran began 
having stomach problems at age 14, all are based solely on a 
history of stomach problems as reported by the veteran, and 
not actual medical records.  The U.S. Court of Appeals for 
Veterans Claims (CAVC) has held that the Board correctly 
rejected a medical opinion where "the conclusion reached by 
the physician [was] clearly based on the history provided by 
the veteran."  Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
see also Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  See May 2001 
statement of Dr. D.A.; February 2004 statement of Dr. M.A.Z.; 
April 2005 VA addendum.  The Board concludes that the 
presumption of soundness has not been rebutted as there is no 
clear and unmistakable evidence that the veteran had a 
stomach condition when he entered service.  Given this 
conclusion, the Board need not discuss the second prong of 
the rebuttal standard regarding the inservice aggravation of 
a preexisting stomach disability.  To the extent that medical 
opinions on file discuss aggravation of a preexisting stomach 
disability, the Board finds such discussions need not be 
addressed given the finding that the presumption of soundness 
attaches. 

As it has been determined that the veteran did not have a 
stomach disability prior to service, the remaining discussion 
will focus on whether any current stomach disability is 
etiologically related to a disease or injury in service or 
may be presumptively linked thereto. 

A review of the veteran's service medical records reveals 
that he was treated for stomach complaints in March and 
December 1967, March 1968, and April and June 1969.  No 
diagnosis was rendered in March 1967.  In December 1967, it 
was noted he had gastritis.  In March 1968, an examiner noted 
that he had "ulcers versus [a] nervous stomach."  It was 
also reported that previous X-rays had been negative for 
ulcers.  On separation examination in March 1969, it was 
noted that his abdomen and viscera were normal.  Complaints 
of stomach upset were noted in April and June 1969; a 
diagnosis was not provided.  In sum, while it was speculated 
that he had ulcers on one occasion in March 1968, this 
diagnosis was never made subsequently, including at the time 
of his separation examination. 

There is no evidence showing complaints, treatment or a 
diagnosis of any stomach disability, to include PUD, in the 
1970s.  It is acknowledged that an April 1999 VA examination 
report reflects that the veteran had ulcers which were 
diagnosed in 1970 by endoscopy.  This statement is 
unsupported by the medical evidence on file.  In fact, during 
his June 2004 Board hearing, the veteran specifically 
indicated that he had not undergone endoscopy in 1970, and 
that his symptoms of stomach pain essentially disappeared 
beginning in 1970.   

A chronic stomach disability was first noted in 1980, well 
over a decade after service separation.  Specifically, a 
December 1980 upper GI tract examination report reflects 
impressions of bulbar peptic disease with at least 1 
ulceration and probable low grade partial gastric outlet 
obstruction.  As a result of his ulcers, he developed a 
gastric outlet obstruction and underwent surgical treatment 
in 1995.  More current medical evidence continues to show 
that the veteran has a stomach disability which has been 
identified as status post relief of obstruction from PUD with 
minimal residuals. 

There is conflicting evidence as to the etiology of the 
veteran's current stomach disability.  

An April 1999 VA examination report reflects a clinical 
impression of - service-connected duodenal ulcer.  As 
previously discussed, erroneous information was provided to 
the April 1999 VA examiner, namely that the veteran's ulcers 
were noted on endoscopy in 1970.  As such, the examiner's 
conclusion was based on the veteran's inaccurate self-
reported history.  As such, the April 1999 VA examination 
opinion is of no probative value as to etiology. 
 
In December 2004, the veteran underwent a VA examination by 
J. B., M.D.  Following an examination, the assessment was 
status post relief of obstruction from PUD with essentially 
minimal residuals.  As an etiological opinion was not 
provided in the December 2004 report, clarification was 
requested by the RO.  In an April 2005 addendum, the VA 
examiner acknowledged that he had reviewed the claims folder 
and provided a further elaboration of his prior opinion.  The 
examiner did not directly link the veteran's current stomach 
disability to a disease or injury in service.  In this 
regard, the examiner noted that an inservice upper GI series 
had been negative for ulcers.  The examiner noted that the 
veteran had gastritis of varying degree during active duty.  
This fact is not clinically significant as the veteran has 
not been currently diagnosed as having gastritis.  Further, 
the examiner did not indicate that the complaints of 
abdominal discomfort in service represented the origin of his 
current stomach disability. 

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a stomach disability to include PUD.  First, a definitive 
diagnosis of ulcers or PUD was never made during active duty 
(September 1966 to July 1969).  Notably, at the time of his 
March 1969 separation examination his abdomen and viscera 
were normal.  There is no medical evidence of any chronic 
stomach disability to include PUD within 1 year of his 
service discharge or within the entire period of the 1970s.  
(In other words, there is no continuity of stomach 
symptomatology following his service discharge.)  A chronic 
stomach disability first manifested in 1980, well over 1 
decade after service separation.  Finally, there is no 
competent medical evidence that directly links the veteran's 
current residuals of PUD to a disease or injury in service to 
include abdominal discomfort and/or gastritis during service. 

The veteran's statements and hearing testimony, in support of 
his claim, which is to the effect that he has a current 
stomach disability which first began in service is not 
competent evidence since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of the 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For all the foregoing reasons, the claim of service 
connection for a stomach disability to include PUD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.




ORDER

Entitlement to service connection for a stomach disability, 
to include PUD, is denied. 



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


